Citation Nr: 1717307	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-24 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for right second toe hammertoe.


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to August 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low back disability and a sleep disorder (denied as narcolepsy), and a September 2016 rating decision, which denied service connection for right second toe hammertoe. In January 2017, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  At the hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  Additional evidence was received.  

The claim for a sleep disorder was developed and adjudicated (denied on the basis that a diagnosis was not shown) as one of service connection for narcolepsy (claimed as residuals of a head injury).  Based on the Veteran's submission of evidence that he has a diagnosis of another (distinct) sleep disorder (sleep apnea), and in light of the U.S. Court of Appeals for Veterans Claims holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim has been recharacterized as stated on the preceding page, to encompass any sleep disorder, however diagnosed. 

Although the Veteran did not formally perfect the appeal with respect to the claim of service connection for right second toe hammertoe (following  a December 2016 Statement of the Case), his testimony in this matter at the January 2017 hearing before the Board is accepted as a timely substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Initially, the record shows that the Veteran received Social Security Administration (SSA) disability benefits from approximately 1993 to August 2015.  See April 2011 VA examination report; see also September and October 2015 clinical records.  Records pertaining to his award of the SSA disability are not found in his VA record.  Because they are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Additionally, the record indicates that the Veteran has received periodic treatment at VA facilities for his low back, sleep apnea, and right second toe hammertoe, including specifically the Detroit VA Medical Center (VAMC).  The most recent VA treatment/examination records associated with the file are from December 2016.  Records of all VA evaluations or treatment he may have received for such disabilities since may contain pertinent information, are constructively of record, and must be secured.

Regarding sleep disorder, during the abeyance period following the hearing before the Board, the Veteran submitted an undated medical note from the Detroit VAMC which shows he has a diagnosis of sleep apnea.  The reports of the sleep study on which the diagnosis was based, and of identified follow-up sleep clinic evaluations are not associated with the Veteran's record.  Such records may contain pertinent information, are constructively of record, and must be secured for the record.  

The Board notes that the Veteran's claim of service connection for narcolepsy was denied because such disability was not diagnosed on April 2011 VA examination.  However, the claim of service connection for a sleep disorder has been expanded to encompass any sleep disorder, however diagnosed, (and not limited to narcolepsy); February and March 1978 service treatment records (STRs) note complaints of excessive sleepiness since August 1977 with difficulty waking; postservice medical records now show a diagnosis of sleep apnea; and the matter of a nexus between the complaints in service and any current sleep disorder requires further development.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, the Veteran testified that he has lost "30 or 20 years of [his] life" due to his sleep disorder.  

The Veteran contends that his current low back disability is related to injuries he sustained in an assault in service in September 1977.  On April 2011 VA examination, he reported intercurrent incidents which brought about exacerbations of back pain, including: in 1979 when he twisted his back trying to elude a dog while working as a postman; in 1990 while lifting weights in prison; and in 1993 when he was struck by a car.  He reported back pain lasting several months with each incident.  At the January 2017 hearing, he testified that he was treated for back problems at Allen Park VAMC between 1980 and 1983.  [Allen Park VAMC was replaced by the John D. Dingell VAMC in Detroit in 1996].  

Records pertaining to back injuries the Veteran sustained postservice and their treatment are likely to contain information pertinent to the instant claim, are not associated with the record, and must be sought.  Notably, VA treatment records are constructively of record.  The Veteran's assistance (providing identifying information and authorizations for VA to secure the records) will be needed for the AOJ to pursue development for private records.  A governing regulation (38 C.F.R. § 3.158 (a)) provides that where evidence requested in connection with a claim for VA benefits is not received within one year after the date of request the claim will [emphasis added] be considered abandoned.

At the January 2017 Board hearing, the Veteran testified that, in approximately January 2016, a John Dingell VAMC emergency room (ER) physician told him that his hammertoe was caused by shoes that were too tight; the record does not currently include the report of that VA visit.  Of record is an August 2016 right foot x-ray report with an impression of first toe osteoarthritis with second toe hammertoe; the etiology is not identified.  A September 2016 Report of Contact notes that the Veteran was scheduled to undergo right toe surgery in November 2016.  Records related to the surgery (including reports of pre-surgical consultations) are not in the record (and the Veteran did not mention such surgery at the January 2017 hearing).  However, if such surgery was indeed planned and conducted, the records pertaining to the surgery may contain pertinent information, and must be secured for the record.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record from SSA complete records pertaining to the Veteran's award of SSA disability benefits, including the determination awarding him such benefits and all medical evidence considered in connection with the award.  If the records are unavailable, the reason for their unavailability must be noted in the record.

2.  The AOJ should ask the Veteran to provide the identifying information and releases necessary for VA to secure the following:

(a) All records pertaining to his reported postservice back injuries, including a 1979 Postal Service work-related injury, a 1990 prison weight lifting injury, and a 1993 motor vehicle accident (to include the accident report, any insurance claims and settlements, and complete clinical records of the immediate and any follow-up, i.e., emergency room and any subsequent hospitalization and/or outpatient evaluations) treatment he received following the incident).
(b) Complete clinical records of any additional (records of which are not already associated with the record) evaluations or treatment he received for his back since his separation from service.   

The Veteran should be reminded that he has one year from the date of the request letter to submit the identifying information and releases, and that expeditious handling of his claims is dependent on the promptness of his response.  

The AOJ must secure for the record copies of the complete records from the all providers/sources identified.  If any records sought are unavailable, the reason must be explained in the record.  If a private provider does not respond to a VA request for records, the Veteran must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.

The AOJ should not proceed with further development of the claim of service connection for a low back disability until the Veteran responds to the request letter or the one year period afforded by regulation to respond has expired (or he indicates he will not cooperate and waives the remainder of the one year period).  If he does not respond to the request for identifying information and releases within a year, that claim should be further processed under 38 C.F.R. § 3.158(a).

3.  The AOJ should secure for the record updated (those not already associated with the record) records of all VA examinations/treatment the Veteran has received for his low back, right foot and toes, and sleep disorder, including specifically:  

- All records of treatment for a low back disability received at Allen Park VAMC from 1980 to 1983;
- Emergency room records pertaining to the Veteran's right foot and toes from approximately January 2016, including any x-ray reports;
- Surgical records from November 2016 pertaining to the Veteran's right foot and toes; and,
- Sleep study reports from Detroit VAMC which correspond to an undated (received in March 2017) medical note showing a diagnosis of sleep apnea.   

The search should encompass all storage facilities where such records may have been retired (in particular any Allen Park VAMC records from the early 1980's).  If the records cannot be located because they are irretrievably lost or destroyed (or did not exist), the AOJ should so certify, describing the extent of the development for the record, and the Veteran should be so notified.

4.  Thereafter, if (and only if) additional pertinent postservice records pertaining to the Veteran's low back disability from 1979 through the 1990's are received (or established to be nonexistent/irretrievably lost), and the claim has not been processed under 38 C.F.R. § 3.158(a), the AOJ should arrange for the Veteran to be examined by an orthopedist/orthopedic spine surgeon to ascertain the nature and likely etiology of his lumbar spine disability. The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each lumbar spine disability found/shown by the record during the pendency of the instant claim.

b) Please identify the likely etiology for each lumbar spine disability diagnosed.  Specifically, is it at least as likely as not (a 50 % or greater probability) that the disability was incurred during the Veteran's active service? 

The examiner must comment on the April 2011 VA spine examination report and include rationale with all opinions, citing to supporting factual data and medical literature/treatise as deemed appropriate.

5.  The AOJ should also arrange for the Veteran to be examined by a somnologist to determine the nature and likely etiology of any sleep disorder.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each sleep disorder found/shown by the record during the pendency of the instant claim.

b) Please identify the likely etiology of each sleep disorder diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service, to include the February and March 1978 documented complaints in service of sleepiness and difficulty waking?

The examiner must include rationale for all opinions, citing to supporting factual data and medical literature/treatise as deemed appropriate.

6.  When all of the above development is completed, the AOJ should review the record, ensure that all development sought is completed, and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




